Citation Nr: 1400938	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Service connection for low back injury residuals.


REPRESENTATION

Appellant represented by:	National Association of County Veterans 
Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1984 to October 1988 and February 1991 to April 1991.  He served in Operation Desert Shield/Desert Storm.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Regional Office (RO) which denied service connection for low back injury residuals, claimed as aggravated by military service.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 Travel Board hearing in Newark, New Jersey.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for low back injury residuals due to the in-service aggravation of his existing low back disorder.  Per the Veteran's November 2011 hearing testimony, in November 1990 the Veteran injured his back in a car accident.  He was in traction for a week and remained in the Saddle Brook Hospital in Saddle Brook, New Jersey for at least a few months.  Insurance documentation dated October 2008 conveys that the Veteran sustained a herniated lumbar disc in the accident.  The Veteran further testified that two weeks after being released from the hospital he received deployment orders to Kuwait.  He asserted that while deployed he was required to lift heavy equipment which may have worsened his back injury.  He also testified that he may have further injured his back during physical training.

While not raised by the Veteran, service treatment records from November 1986 and February 1987 reflect that the Veteran was involved in a motorcycle accident during active service.  As a result the Veteran suffered from low back pain.  The February 1987 service treatment record diagnosed the Veteran with low back muscle strain.  At the time of the September 1988 discharge examination the clinical evaluation of the spine was normal.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2009, the Veteran received a VA spinal examination for compensation purposes.  The examination report conveys that the Veteran stated that he injured his back in a motor vehicle accident, that he was subsequently called up for active duty during Desert Storm, and that his back pain became worse while he was on active duty.  After conducting an examination, the examiner diagnosed the Veteran with a lumbar herniated disc.  No opinion was provided as to whether the Veteran's low back disorder was aggravated (worsened beyond normal progression) by his active service.  In addition, the examination does not address the Veteran's in-service motorcycle accident and his resulting low back pain.  Further VA orthopedic evaluation is necessary in resolving the Veteran's claim.   

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A November 2011 letter from the East Orange VA Medical Center (VAMC) conveys that the Veteran was admitted and evaluated for back pain multiple times from September 2011 to November 2011.  This VA clinical documentation is not of record.  Further, VA attempted on multiple occasions to obtain private treatment records from Monroe Medical Center/Associates.  No response was received.  VA should again attempt to obtain these records on remand.  The RO should also attempt to obtain Saddle Brook Hospital records.  While the Veteran indicated that he was unable to obtain those records, it appears that facility is operational and another attempt should be made to obtain records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all post-service treatment of his low back disorder, including that received at Monroe Medical Center/Associates and Saddle Brook Hospital in November 1990.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's low back disorder since August 2009.

3.  Then schedule the Veteran for a VA orthopedic examination for compensation purposes in order to assist in determining the current nature and etiology of his low back disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified low back disorder had its onset during active service; pre-existed and was aggravated (worsened beyond normal progression) by the period of active service from February 1991 to April 1991; is related to the Veteran's in-service motorcycle accident; or otherwise originated during active service.  

The record should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  All tests deemed necessary should be conducted and the results reported in detail.  A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  After the requested opinion has been provided, the opinion should be reviewed to ensure that it is in compliance with the directives of this Remand.  The opinion should be returned to the examiner if it is deficient in any manner.

5.  Then readjudicate the Veteran's appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case (SOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



